Citation Nr: 0614641	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  02-09 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for benign positional 
vertigo.

2.  Entitlement to service connection for headaches.

3.  Entitlement to an increased (compensable) evaluation for 
sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to May 1945 
and from September 1949 to July 1950.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah, which found that service 
connection was not warranted for benign positional vertigo 
and headaches, and which continued the veteran's evaluation 
for his service connected sinusitis at a noncompensable 
level.  A hearing before the undersigned Veterans Law Judge 
at the RO (i.e. a travel board hearing) was held in March 
2006.


FINDINGS OF FACT

1.  Benign positional vertigo was first diagnosed many years 
after service; the preponderance of the evidence of record 
does not link this condition to service.

2.  Headaches were first diagnosed many years after service; 
the preponderance of the evidence of record does not link 
this condition to service.

3.  The veteran's sinusitis is currently asymptomatic.


CONCLUSION OF LAW

1.  Benign positional vertigo was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  Headaches were not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

3.  The criteria for a compensable evaluation for the 
veteran's service connected sinusitis have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.97, Diagnostic Code 6510 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in June 2002, March 
2004, and September 2005 issued during the course of the 
appeal.  The originating agency specifically informed the 
veteran to submit any pertinent evidence in his possession, 
informed him of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA .

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and report of 
VA examination.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As this claim is being denied, no additional disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-
1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006).  For the 
above reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issues discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2005) (harmless error).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, the veteran's VA outpatient 
treatment records and report of VA examination.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss in 
detail the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
each of his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).


Entitlement to service connection for benign positional 
vertigo and headaches.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Taking into account all relevant evidence of record, the 
Board finds that service connection is not warranted for 
benign positional vertigo.  Service medical records are 
negative for complaints of or treatment for vertigo or any 
possible related disability.  Private treatment records dated 
November 1993 indicate that the veteran was noted to then 
have progressive vertigo over the last few years; which was 
diagnosed as a balance disturbance of unknown etiology with 
normal ENG.  Since that time, the veteran has periodically 
reported problems with dizziness and blackouts, and the 
veteran has reported having blackouts since 1959.  However, 
there is no medical evidence of record dated any earlier than 
1993, over 43 years after service, which indicates that this 
disability is related to service.  With no evidence having 
been presented to indicate that the veteran had vertigo in 
service, and no evidence having been presented to indicate 
that the veteran was diagnosed with vertigo any earlier than 
over 43 years after service, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for benign positional vertigo.

Taking into account all relevant evidence of record, the 
Board finds that service connection is not warranted for 
headaches.  Initially, the Board notes that the veteran's 
service medical records are negative for complaints of, or 
treatment for, headaches.  The earliest evidence of record 
showing the veteran's complaints of headaches is a December 
1979 report of outpatient treatment which indicates that the 
veteran reported that he had headaches since service, which 
he attributed to a boxing injury in service.  Since that 
time, the veteran has periodically reported problems with 
headaches; more recently, the veteran has reported that he 
believes those headaches are related to a fall he incurred in 
service.

A June 2004 VA treatment report indicates that the examiner 
felt the veteran had ergotism. A June 2004 private treatment 
record indicates that the veteran was seen for headaches he 
related to a fall in service.  The physician indicates that 
he thought the veteran's headaches may be multifactoral 
including possibly posttraumatic headaches as well as anxiety 
or tension headaches and possibly chronic headache syndrome 
of unclear etiology.  That examiner also indicated in another 
statement that he felt the etiology of the veteran's 
headaches was unclear but that the veteran, based on his 
reported history, possibly had posttraumatic 
headaches/migraines or postconcussion headaches.  The 
physician also indicates that the veteran's headaches could 
also be related to possible metabolic etiology such as 
thyroid dysfunction, glycemic disorder or other metabolic 
disorders.  A letter from another private physician dated May 
2005 indicates that the veteran's headaches may well be 
related to his traumatic fall in service.

VA examination report dated September 2005 indicates that the 
veteran reported having constant headaches since July 1942 in 
basic training when he reported falling on his left side in 
basic training.  He reported headaches as generally being in 
the left occipital region radiating out to the left side of 
the head.  The examiner indicated that in his opinion, it was 
highly unlikely that the veteran's headaches were post 
traumatic in nature.  He indicated that the headaches may be 
related to an occipital neuralgia, as they do start in the 
occipital region on the left side and radiate to the frontal 
area.  The examiner also indicated that the headaches may 
have some underlying psychophysiological cause.

The Board finds in this case that the preponderance of the 
evidence of record is against a grant of service connection.  
The Board notes initially that the veteran's service medical 
records are negative for complaints of headaches, and the 
medical evidence of record does not show the veteran being 
treated for headaches until December 1979, over 29 years 
after the veteran's separation from service.  The Board notes 
the June 2004 and May 2005 statements from private physicians 
who indicated that the veteran's headaches could be related 
to the veteran's fall in service.  However, these reports are 
clearly based on the veteran's reported history, and not the 
evidence of record, which does not show a fall in service, 
and which does not show that the veteran complained of 
headaches since service, as the veteran reported to these 
physicians, but that the veteran did not complain of 
headaches until many years after service.  The Board finds 
more probative the opinion from a VA examiner in September 
2005, who indicated that he felt, based on the manifestation 
of the veteran's headaches, that they were not traumatic in 
nature, and that they may have some underlying psychological 
cause.  Considering all evidence of record therefore, the 
Board finds that the preponderance of the evidence of record 
is against a grant of service connection for headaches.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).



Entitlement to an increased evaluation for sinusitis.

Historically, the  Board notes that service connection for 
sinusitis was initially granted at a 10 percent evaluation by 
a May 1990 rating decision.  This decision was based on the 
report of a VA examination which related this condition to 
the veteran's service connected psychiatric condition.  The 
veteran's 10 percent evaluation was confirmed by a February 
1994 Board decision.  In May 1995, the veteran filed a claim 
for an increased rating for his duodenal ulcer disease.  A 
June 1996 rating decision continued the veteran's evaluation 
for his service connected duodenal ulcer disease at a 10 
percent evaluation, and this appeal ensued. 

The veteran contends that the currently assigned 
noncompensable evaluation does not adequately compensate him 
for the severity of his disability. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant. 38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's disability is currently evaluated pursuant to 
38 C.F.R. § 4.97, Diagnostic Code 6510 (2005), for chronic 
pansinusitis.  Diagnostic Codes 6510-6514 pertain to various 
types of sinusitis, each of which is rated pursuant to a 
general formula for sinusitis set forth in the rating 
schedule following Diagnostic Code 6514.  This general rating 
formula for sinusitis applies in all circumstances in which 
VA is to evaluate the severity of the sinusitis, no matter 
what the particular diagnosis, and is the most appropriate 
criteria by which to assess any form of sinusitis.

Under the general rating formula for sinusitis, encompassing 
Diagnostic Codes 6510-6514, a noncompensable evaluation 
contemplates sinusitis detected by X-ray only.  A 10 percent 
disability rating is awarded for sinusitis manifested by one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting for to sic weeks) antibiotic 
treatment, or by three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.

An incapacitating episode of sinusitis is specifically 
defined in the regulations as one requiring bed rest and 
treatment by a physician.  38 C.F.R. § 4.97 (2005).

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 
noncompensably disabled for his sinusitis.  In this regard, 
while the veteran has claimed that he had constant problems 
with sinusitis, to include constant drainage out of his left 
nostril, a June 2002 report of VA examination indicated that 
the veteran had no sinus findings on X-ray, had no findings 
related to sinusitis, and was diagnosed as status post 
pansinusitis; December 2004 and February 2005 CT scans showed 
no evidence of sinusitis; A January 2005 examination report 
from a VA fee basis physician who indicated that it was not 
felt that the veteran had a disabling problem with sinusitis 
as the time; a private letter form a physician dated May 2005 
indicated that the veteran's recent CT scan was negative for 
chronic sinus infection findings, and that the veteran's 
examination that day was unremarkable; and the report of a VA 
examination dated September 2005 which noted no evidence of 
recurrent sinusitis.  This evidence, which shows that the 
veteran does not currently appear to have any residuals of 
his sinusitis, does not show that the veteran has at the 
present time any incapacitating or non-incapacitating 
episodes of sinusitis, such that a compensable rating would 
be warranted under the relevant code.  As no evidence has 
been presented to indicate that the veteran currently has any 
symptomatology related to his sinusitis, the Board finds that 
the preponderance of the evidence of record is against a 
grant of service connection for this disability.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).




ORDER

Entitlement to service connection for benign positional 
vertigo is denied.

Entitlement to service connection for headaches is denied.

Entitlement to an increased (compensable) evaluation for 
sinusitis is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


